           Case MDL No. 2942 Document 198 Filed 05/14/20 Page 1 of 21



                          BEFORE THE UNITED STATES
                 JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

—————————————————————
                                     )
IN RE COVID-19 BUSINESS INTERRUPTION )
PROTECTION INSURANCE LITIGATION      )                      MDL Docket No. 2942
MARKET                               )
                                     )
—————————————————————

     MEMORANDUM OF LAW IN OPPOSITION TO MOTION FOR TRANSFER
          AND CONSOLIDATION PURSUANT TO 28 U.S.C. § 1407

       Big Onion Plaintiffs,1 the first plaintiffs to file against Defendant Society Insurance,

respectfully submit this Memorandum of Law in Opposition to the motions for transfer filed by

the LH Dining Plaintiffs2 and the Christie Jo Plaintiffs3 and to the response in partial support of

the motions for transfer filed by El Novillo Plaintiffs4 (together, the “Motions”). The Motions

improperly seek to consolidate both individual and class action lawsuits filed against different

insurers, advancing different claims, concerning different insurance policies, and governed by

different states’ laws—including different and evolving statewide stay-at-home orders which


1
  As used herein, “Big Onion Plaintiffs” refers to Plaintiffs in Big Onion Tavern Grp., LLC v.
Society Ins., Inc., No. 1:20-cv-2005 (N.D. Ill. Mar. 27, 2020). A list of the Big Onion Plaintiffs
is attached as Exhibit A.
2
  As used herein, “LH Dining Plaintiffs” refers to Plaintiffs LH Dining L.L.C. and Newchops
Restaurant Comcast LLC, who together moved for consolidation and transfer under 28 U.S.C.
§ 1407 on April 20, 2020. See J.P.M.L. Dkt. 2942, ECF No. 1-1 (“LH Dining Motion”).
3
  As used herein, “Christie Jo Plaintiffs” refers to Christie Jo Berkseth-Rojas DDS, Bridal
Expressions LLC, Caribe Restaurant & Nightclub, Inc., Dakota Ventures, LLC, GIO Pizzeria &
Bar Hospitality, LLC, GIO Pizzeria Boca, LLC, Rising Dough, Inc., Willy McCoys of
Albertville LLC, Willy McCoys of Shakopee LLC, Whiskey Jacks of Ramsey, LLC, and Troy
Stacy Enterprises Inc., who collectively moved for consolidation and transfer under 28 U.S.C.
§ 1407 on April 21, 2020. See J.P.M.L. Dkt. 2942, ECF No. 4-1 (“Christie Jo Motion”).
4
  As used herein, “El Novillo Plaintiffs” refers to El Novillo Restaurant, d/b/a DJJ Restaurant
Corporation and El Novillo Restaurant, d/b/a Triad Restaurant Corporation, which filed a
response in partial support to the LH Dining Motion and the Christie Jo Motion on April 24,
2020. See J.P.M.L. Dkt. 2942, ECF No. 9 (“El Novillo Response”).

                                                1
            Case MDL No. 2942 Document 198 Filed 05/14/20 Page 2 of 21



vary dramatically in scope, duration and implementation by Governor and by state. The Panel

should not consolidate all of the cases across the nation that have arisen under different business

interruption insurance policies issued by different insurers. Notably, of the 83 different lawsuits

that have been identified as “related” cases—many of them proposed class actions—only four

have been filed against Society Insurance, and of those, two are on behalf of individual insureds

(i.e., not putative class actions).5

        All 83-some lawsuits seek to recover losses pursuant to unique circumstances present at

each insured’s specific location, under terms and conditions of different insurance policies issued

by different insurers under different states’ laws. Moreover, some of these lawsuits, like the one

filed by the Big Onion Plaintiffs, advance claims that the defendant-insurers acted in bad faith,


5
  In total, thirteen federal lawsuits have been filed against Society Insurance—each after the Big
Onion Plaintiffs filed their lawsuit. Big Onion Tavern Grp., LLC v. Society Ins., Inc., No. 1:20-
cv-2005 (N.D. Ill. Mar. 27, 2020) (individual action); Billy Goat Tavern I, Inc. v. Society Ins.,
Inc., No. 1:20-cv-2068 (N.D. Ill. Mar. 31, 2020) (putative class action); Rising Dough, Inc. v.
Society Ins., Inc., No. 2:20-cv-00623 (E.D. Wisc. Apr. 17, 2020) (putative class action); Peg Leg
Porker Restaurant, LLC v. Society Ins., Inc., No. 3:2020-cv-00337 (M.D. Tenn. Apr. 20, 2020)
(individual action); Pearl St. Entm’t Grp., LLC v. Society Ins., Inc., No. 1:2020-cv-01213 (S.D.
Ind. Apr. 21, 2020) (individual action); Biscuit Cafe Inc. v. Society Ins., Inc., No. 1:2020-cv-
02514 (N.D. Ill. Apr. 23, 2020) (putative class action); JDS v. Society Ins., 20-cv-2546 (N.D. Ill.
Apr. 24, 2020) (putative class action); Dunlays Mgmt. Servs., LLC et al v. Society Ins., Inc., No.
1:2020-cv-02524 (N.D. Ill. Apr. 24, 2020) (individual action); Lucy’s Burgers, LLC v. Society
Ins., Inc., No. 0:2020-cv-01029 (D. Minn. Apr. 27, 2020) (individual action); 351 Kingsbury
Corner, LLC v. Society Ins., Inc., No. 1:2020-cv-02589 (N.D. Ill. Apr. 29, 2020) (individual
action); Roscoe Same LLC v. Society Ins., Inc., No. 1:2020-cv-02641 (N.D. Ill. Apr. 30, 2020)
(putative class action); Kedzie Blvd. Cafe Inc. v. Society Ins., Inc., No. 1:2020-cv-02692 (N.D.
Ill. May 4, 2020) (individual action); Valley Lodge Corp. v. Society Ins., 1:20-cv-02823 (N.D. Ill.
May 8, 2020) (individual action). Only four have been identified before this panel as related
cases thus far.
The Big Onion Plaintiffs have been advised by different plaintiffs’ counsel (who also filed an
action against Society Insurance in the Northern District of Illinois) that pursuant to N. D. Ill.
L.R. 40.4, they shortly will move to relate to the Big Onion Plaintiffs’ docket all lawsuits
pending against Society Insurance filed in the Northern District of Illinois. The Big Onion
Plaintiffs will also coordinate with parties in other lawsuits pending outside the Northern District
of Illinois to ensure efficiency and facilitate a just and quick resolution.

                                                 2
           Case MDL No. 2942 Document 198 Filed 05/14/20 Page 3 of 21



which require a fact-specific inquiry into the specific conduct of each defendant-insurer. Under

the circumstances presented, the goals of 28 U.S.C. § 1407 would not be served by transferring

and consolidating these actions into a single forum. The Panel should accordingly deny the

Motions, recognizing that insurance actions are ill-suited for multidistrict litigation. See In re

Ins. Companies “Silent” Preferred Provider Org. (PPO) Litig., 517 F. Supp. 2d 1362, 1363

(J.P.M.L. 2007) (denying motion to transfer insurance lawsuits because the “actions before us

are against different defendant insurance companies and involve different contracts” and stating

that “we are not persuaded that Section 1407 centralization would serve the convenience of the

parties and witnesses or further the just and efficient conduct of this litigation”).

       Indeed, about the only “common” fact present here is the reality that business owners

around the country have suffered unprecedented business interruption losses that certain

insurance companies have refused to cover. Nearly everything else is unique. For example, and

contrary to the assertions of the LH Dining Plaintiffs and the Christie Jo Plaintiffs in the Motions,

their policies are not based on a uniform set of policy provisions that apply equally to all

plaintiffs’ claims. Each policy is a different contract, with different terms and conditions, that a

court would need to examine to determine: (1) whether a policyholder’s business interruption

loss falls within the specific insuring agreements at issue; (2) whether an exclusion in the policy

at issue applies; and (3) how to calculate the policyholder’s damages (which of necessity is a

highly-fact-intensive inquiry). See In re: Honey Prod. Mktg. & Sales Practices Litig., 883 F.

Supp. 2d 1333 (J.P.M.L. 2012) (denying motion for transfer and consolidation and explaining

that “the differences among the actions are both significant and numerous . . . [i]nvolv[ing]

different defendants, marketing different honey products, and involv[ing] different state

regulations subject to different legal challenges by the defendants”). Further, each plaintiff’s

losses will vary based on the claims asserted and the damages asserted based on their specific
                                                   3
             Case MDL No. 2942 Document 198 Filed 05/14/20 Page 4 of 21



(unique) circumstances. See In re: Teamster Car Hauler Prod. Liab. Litig., 856 F. Supp. 2d

1343 (J.P.M.L. 2012) (denying centralization in part, because “the defects alleged and injuries

suffered vary among these actions, and various additional defendants are named based on

different theories of liability”).

         Although the COVID-19 pandemic is indisputably present nationwide, its impact on

businesses varies significantly by region of the country and by the scope and length of each

state’s “stay-at-home” order (assuming any given insured’s state even has one) which, as is

common knowledge, also vary dramatically on a state-by-state, business-by-business basis. In

fact, the Motions would have the Panel consolidate lawsuits involving plaintiff-businesses which

have been allowed to re-open with plaintiffs—like the Big Onion Plaintiffs—who continue to

face government-issued orders which interrupt their ordinary business operations and threaten

their existence.

         Furthermore, there is no federal common law of insurance policy interpretation, and

Congress has delegated the regulation of insurance companies to the different states.6 Because

the interpretation of each policy will be guided by, among other things: (1) rules of insurance

policy interpretation that vary across state lines; (2) pre-existing state court precedents that may

influence how COVID-19 business interruption insurance claims and potentially relevant

exclusions are resolved in each state; and (3) developments over the last two months in state

legislatures that may inform courts’ analyses of potentially relevant policy provisions,7 dumping



6
    See, e.g., McCarron-Ferguson Act, 15 U.S.C. § 6701.
7
  For example, state legislatures around the country are debating public policy considerations
surrounding the need to hold insurers accountable for paying COVID-19 business interruption
losses. See “Require Certain Insurance Cover Pandemic Losses,” Ohio House Bill 259 (March
24, 2020); “An Act Concerning Business Interruption Insurance,” Mass. Senate Bill 2888
(March 24, 2020); “An Act in Relation to Requiring Certain Perils be Covered Under Business

                                                 4
           Case MDL No. 2942 Document 198 Filed 05/14/20 Page 5 of 21



all the lawsuits into a single court would not only be inefficient, but frankly unjust. If past is

prologue, we should expect that state courts may resolve these questions in differing ways in the

years ahead.     For example, courts around the country have reached vastly different

determinations on the proper interpretation of so-called “common” policy provisions like the

“pollution exclusion,” the “flood exclusion,” and the definition of the word “occurrence,” when

applied to disasters like Hurricane Andrew, Hurricane Katrina, and 9/11 or long-tail exposures

like asbestos and environmental litigation. There is no reason for a single federal court in one

part of the country to interfere with the process of policy interpretation here on a state-by-state

basis, especially given the lack of uniformity among the policies in question and the differing

circumstances surrounding each policyholder’s loss.

       Moreover, unlike many of the policies implicated by the Motions, the policies issued by

Society Insurance to the Big Onion Plaintiffs (the “Society Insurance Policies”) do not even

contain an exclusion purporting to limit coverage for costs or losses from viruses,

communicable diseases, or pandemics. Other insurance companies are undoubtedly banking

on those types of exclusions to avoid paying business interruption coverage for COVID-19-

related claims, and it remains to be seen whether those types of exclusions—which themselves

vary markedly from policy to policy in ways that may render them ambiguous—will apply to

limit coverage for COVID-19-related business interruption losses. But that issue need not be

decided with respect to the Big Onion Plaintiffs.




Interruption Insurance,” N.Y. Assembly Bill A10226 (March 27, 2020); “An Act . . . To Require
Coverage for Business Interruption Claims due to Coronavirus Disease,” La. House Bill 858
(March 31, 2020); “An Act Providing for Insurance Coverage for Business Interruption,” Pa.
House Bill 2372 (Apr. 3, 2020); “A Bill Relating To Property Insurance,” S.C. Bill S.1188 (Apr.
8, 2020).

                                                5
           Case MDL No. 2942 Document 198 Filed 05/14/20 Page 6 of 21



       Given the delay that will inevitably result from the transfer and consolidation process,

and the subsequent jockeying for lead counsel and other issues that will certainly occur among

counsel who have brought proposed class actions, granting the Motions would do more harm

than good. The differences between and among the pending actions are simply too significant

and too numerous. This is especially true where the parties have many other options to expedite

resolution of these matters without the inefficiencies that would inevitably result from

consolidation of such disparate cases—including transfer under Section 1404(a), cooperation

between the parties, and informal coordination between courts.

       The Big Onion Plaintiffs want their dispute heard quickly. They have retained counsel

who are insurance experts and trial ready. They are entitled to have their day in court as quickly

as possible, which is why they filed their lawsuit as quickly as they did and as individual

Plaintiffs. Practically speaking, the Big Onion Plaintiffs are in desperate need of the funds that

Society Insurance promised to provide under the uniquely favorable terms of their policies, and

without a quick and just resolution of their claims, many of them may have to permanently close

their doors. The Big Onion Plaintiffs therefore respectfully request that the Panel deny the

Motions to consolidate.

BACKGROUND

       The Big Onion Plaintiffs were the first group of plaintiffs to file business interruption

insurance litigation against Society Insurance related to coverage for the COVID-19 pandemic.

They are owners and operators of small, locally owned restaurants and movie theaters in the

greater Chicago area. Because of the COVID-19 pandemic and recent orders issued by the State

of Illinois in response to the pandemic, the Big Onion Plaintiffs have been forced to cease their

normal operations.



                                                6
           Case MDL No. 2942 Document 198 Filed 05/14/20 Page 7 of 21



       Specifically, on March 9, 2020, Illinois Governor J.B. Pritzker issued a Disaster

Proclamation, and on March 15, 2020, Governor Pritzker issued an order suspending all sit-down

service at bars and restaurants, and closing movie theaters to the public, in an effort to address

the ongoing COVID-19 pandemic. A few days later, on March 20, 2020, Governor Pritzker

ordered all “non-essential businesses” to close.    These mandated closures have since been

extended until May 30, 2020, and while certain bars and restaurants remain open only for takeout

and delivery, the interruptions to normal business operations mandated by the orders threaten the

existence the Big Onion Plaintiffs and risk the livelihoods of thousands of Illinois residents. As

a result, the Big Onion Plaintiffs have suffered substantial losses in revenue and been forced to

furlough or lay off most of their employees as a result of the government-ordered shutdown.

       Before the pandemic hit, the Big Onion Plaintiffs paid for business interruption insurance

from Society Insurance.    Each of the Big Onion Plaintiffs’ policies provides coverage for

business losses incurred due to a “necessary suspension” of the Big Onion Plaintiffs’ operations,

including due to a government order. But unlike many other commercial property policies

available in the market—including many of those that the Motions seek to consolidate into one

proceeding—the Society Insurance Policies do not contain an exclusion that purports to exclude

losses from viruses or pandemic. Further different from the facts giving rise to other plaintiffs’

claims against other insurance companies, here Society Insurance has issued blanket denials to

the Big Onion Plaintiffs for any losses related to the pandemic—often within hours of receiving

the Big Onion Plaintiffs’ claims—without first conducting any meaningful coverage

investigation, let alone a “reasonable investigation based on all available information” as

required under Illinois law. See, e.g., Exhibit B, Legacy Hospitality LLC Claim Denial Letter.

In fact, even before many of the Plaintiffs had submitted their claims, the CEO of Society

Insurance circulated a memorandum to its “agency partners,” acknowledging that states like
                                                7
           Case MDL No. 2942 Document 198 Filed 05/14/20 Page 8 of 21



Illinois had “taken steps to limit operations of certain businesses,” but prospectively concluding

that Society Insurance Policies would likely not provide coverage for losses due to a

“governmental imposed shutdown due to COVID-19 (coronavirus).” See Exhibit C, March 16,

2020 Rick Parks Memorandum.

       As a result of Society Insurance’s wrongful denial of coverage, the original Big Onion

Plaintiffs filed suit against Society Insurance on March 27, 2020, seeking a declaratory judgment

establishing that they are entitled to receive the benefit of the insurance coverage they purchased

and indemnification of the business losses they have sustained, for breach of contract, and for

bad faith claims handling under 215 ILCS 5/155 (the “Big Onion Lawsuit”). Society Insurance

is the only defendant in the Big Onion Lawsuit. On May 8, 2020, the Big Onion Plaintiffs filed

their First Amended Complaint, which added 43 additional plaintiffs and enhanced the bad faith

allegations against Society Insurance.

       Almost a month after the Big Onion Plaintiffs first filed suit, the LH Dining Plaintiffs and

the Christie Jo Plaintiffs filed motions to transfer and consolidate both individual and class

actions concerning business interruption insurance claims filed as a result of the COVID-19

pandemic filed against a number of insurers, proposing an MDL be established in either the

Eastern District of Pennsylvania or the Northern District of Illinois, respectively. See LH Dining

Motion at 1, Christie Jo Motion at 1-3. Shortly thereafter, the El Novillo Plaintiffs filed their

response supporting transfer and consolidation, but in the Southern District of Florida. Counsel

for these plaintiffs argue that the single issue that unites these disparate lawsuits is “whether

business interruption insurance policies will cover losses incurred by businesses forced to shutter

their business as a result of” government-mandated closures related to COVID-19. See, e.g., LH

Dining Motion at 2, 5; Christie Jo Motion at 6; El Novillo Response at 4. Although these

plaintiffs attempt to characterize the differences in policy language to be “slight,” LH Dining
                                                8
           Case MDL No. 2942 Document 198 Filed 05/14/20 Page 9 of 21



Motion at 8, this is grossly misleading and fails to account for the fact that coverage questions

often turn on slight differences in policy language. Moreover, none of the plaintiffs’ lawyers

proposing consolidation addresses or acknowledges the fact that these coverage disputes are

entirely local in nature, and their resolution will depend solely on application of state law and the

specific impact of COVID-19 on each particular state and business.

LEGAL STANDARD

       Transfer under Section 1407 “should be the last solution that parties seek after considered

review of all other options, such as informal coordination or transfer under Section 1404.” In re:

Best Buy Co., Inc., Cal. Song-Beverly Credit Card Act Litig., 804 F. Supp. 2d 1376, 1378

(J.P.M.L. 2011). Transfer for consolidated proceedings is warranted only where all three of the

following criteria are met: (1) the actions share common issues of fact, (2) transfer would further

convenience of parties and witnesses, and (3) transfer would advance the just and efficient

conduct of the actions. 28 U.S.C. § 1407(a). Where, as here, the consolidated proceedings do

not involve a mass tort but rather a relatively small subset of 83+ cases loosely related by subject

matter, a moving party “bears a strong burden to show that the common questions of fact are so

complex and the accompanying common discovery so time-consuming as to overcome the

inconvenience to the party whose action is being transferred and its witnesses.” In re Scotch

Whiskey Antitrust Litig., 299 F. Supp. 543, 544 (J.P.M.L. 1969) (emphasis added).

       Additionally, because transfer must “offer some meaningful reduction in overall

inconvenience” to the parties and witnesses, consolidation is disfavored when even some of the

parties oppose centralization (especially when, as here, they have demonstrably good reasons).

See Multidistrict Lit. Man. § 5.5 (emphasis supplied). Finally, achieving the “just and efficient”

resolution of the cases—which turns on numerous factors such as avoiding conflicting rulings,

preventing duplication of discovery, and reducing the burden on the parties and the courts—by
                                                 9
          Case MDL No. 2942 Document 198 Filed 05/14/20 Page 10 of 21



itself will not merit consolidation without the movants demonstrating the presence of common

questions of fact and law that are sufficiently complex to justify consolidation. See In re

Raymond Lee Org., Inc. Secs. Litig., 446 F. Supp. 1266, 1268 (J.P.M.L. 1978); Multidistrict Lit.

Man. § 5.7. Here, the movants cannot make the requisite showing.

ARGUMENT AND AUTHORITIES

       The Motions seek to consolidate both individual and class action lawsuits filed, despite a

complete lack of commonality among insurers, insurance policy language, legal claims, or

applicable state law. The Motions only identify four lawsuits pending against Society Insurance

(but the vast majority of the remaining suits against Society Insurance are pending in the

Northern District of Illinois). Two of the four are class actions without bad faith claims—one

pending in the Northern District of Illinois (where the Big Onion Lawsuit is pending), and the

other in the Western District of Wisconsin (which, as part of the Christie Jo Plaintiffs’ Motion,

seeks transfer and consolidation to the Northern District of Illinois). See Christie Jo Mot. at 1-2.

As such, the parties in those matters would be far better served by informal coordination.

       The remaining cases implicated by the Motions do not meet the threshold requirements

necessary for transfer when considering the high amount of variation among them. Indeed, the

Motions struggle to identify any specific common factual issues besides the broad and

unremarkable fact that each lawsuit concerns whether various plaintiffs are entitled to business

interruption coverage from their insurers based on the presence of COVID-19 on or around their

premises. See LH Dining Mot. at 1, 5, 7, 8; Christie Jo Mot. at 5-8.

       Put simply, the Panel should not consolidate into a single MDL the various pending

lawsuits that have few, if any, substantive similarities beyond the broad (and uncontested) fact

that COVID-19 exists in this nation. See In re Highway Acc. Near Rockville, Conn., on Dec. 30,

1972, 388 F. Supp. 574, 575 (J.P.M.L. 1975) (denying motion to transfer and noting that, simply
                                                10
          Case MDL No. 2942 Document 198 Filed 05/14/20 Page 11 of 21



because the actions “arise from the same disaster does not ipso facto mean that their coordination

or consolidation under Section 1407 is appropriate”). This is particularly true where, as here, the

parties have not even attempted any of the alternative options available to them which would

address all the issues raised in the Motions.8

The Criteria for Consolidation Are Not Satisfied.

       A. Transfer Should be Denied Due to the Lack of Commonality or Shared Factual
          and Legal Issues Among the Various Named and Unnamed Defendants.

       The Panel should deny the Motions based on (1) the lack of similarities among the

insurance policies at issue; (2) the variances between the legal claims advanced in the lawsuits

that Movants seek to consolidate; (3) the material differences in the impact of COVID-19 that

exist state-by-state (or even by region within states); and (4) the differing circumstances between

and among the insurer-defendants (e.g., differing losses and differing post-claim conduct that

bears on bad faith liability). In re Asbestos and Asbestos Insulation Material Prods. Liab. Litig.,

431 F. Supp. 906, 910 (J.P.M.L. 1977) (noting that a factor supporting denial of transfer was the

existence of individual questions in determining liability of each defendant). A comparison of

the issues raised by the Big Onion Lawsuit against those at stake in the other lawsuits cited in the

Motions reveals that transfer is inappropriate.

       First, although COVID-19 has impacted all areas of the country, its effects have not been

shared equally among regions or states. The pandemic and the government’s response to the



8
  Moreover, consolidation will in no sense lead to a “just” resolution for the Big Onion Plaintiffs.
In light of the time-sensitive nature of the Big Onion Plaintiffs’ claims—under which any
unnecessary delay substantially increases the risk that some of the Big Onion Plaintiffs may
never reopen and thousands of local residents may permanently lose their jobs—consolidation
would neither be convenient for them, nor advance the just and efficient resolution of their
claims. The Panel should therefore deny the Motions. Alternatively, if the Panel does elect to
consolidate some of the actions, the Big Onion Plaintiffs respectfully submit that their lawsuit is

                                                  11
          Case MDL No. 2942 Document 198 Filed 05/14/20 Page 12 of 21



pandemic has had a disproportionate impact on residents and businesses in and around Chicago.

As of the time this brief was filed, Chicago alone has more than 33,000 confirmed cases of

COVID-19, with nearly 1,500 deaths.          See https://www.dph.illinois.gov/covid19/covid19-

statistics. Illinois has approximately 85,000 confirmed cases of COVID-19, and nearly 4,000

deaths, with the vast majority of these cases occurring in the City of Chicago or its suburbs. Id.

Governor Pritzker was among the first Governors to issue a Disaster Proclamation, Illinois was

among the first states to issue a statewide stay-at-home order, and Illinois has been among the

most aggressive states in expanding the scope and duration of that stay-at-home order—which is

now in effect until the end of May. The disruption to businesses in Chicago is among the most

severe in the nation outside the New York City-area.9

       As a result of these geographic differences and the expansive scope of Illinois’ stay-at-

home orders, the Big Onion Plaintiffs’ claims will involve liability assessments and damages

calculations that are fundamentally different from many of the other plaintiffs implicated by the

Motions. Likewise, resolving questions of fact surrounding the actual presence of COVID-19 at

the Big Onion Plaintiffs’ premises – to the extent that inquiry becomes relevant – will not



sufficiently unique from all others and request that the Panel not transfer the Big Onion Lawsuit
to such MDL.
9
  By contrast, the situations in Florida and Pennsylvania are materially different from that in
Chicago and in Illinois. Governor DeSantis of Florida—home to the El Novillo Plaintiffs and
numerous other plaintiffs implicated as a potential Related Action—did not issue a stay-at-home
order until April 1, 2020, after the Big Onion Plaintiffs had already filed their lawsuit. And
Governor DeSantis has already issued an Executive Order allowing restaurants in Florida to re-
open, subject to indoor occupancy and social distancing restrictions.                        See
https://www.flgov.com/wp-content/uploads/orders/2020/EO_20-112.pdf. Governor Wolf of
Pennsylvania—home to the LH Dining Plaintiffs—also did not issue a stay-at-home order until
April 1, 2020. See https://www.governor.pa.gov/newsroom/gov-wolf-sec-of-health-extend-
statewide-stay-at-home-order-until-may-8. Governor Wolf has already announced the reopening
of 24 counties starting May 8.           See https://www.governor.pa.gov/newsroom/gov-wolf-
announces-reopening-of-24-counties-beginning-may-8.

                                               12
          Case MDL No. 2942 Document 198 Filed 05/14/20 Page 13 of 21



necessarily mirror that of other plaintiffs, as the Christie Jo Movants suggest. See Christie Jo

Motion at 7. If anything, conducting epidemiological modeling of the spread of COVID-19

across a number of different geographic areas is more likely to devolve into granular and

dissimilar inquiries, rebutting the claim that the presence of the virus is a “pure” and “basic”

question of fact easily resolvable by coordination among dozens of plaintiffs. Id.

       Second, against this backdrop, the Big Onion Plaintiffs’ insurance policies contain terms

that are materially different from the policies governing many of the other plaintiffs’ claims.10

Importantly, as noted above, there is no exclusion for viruses or pandemics in the Society

Insurance Policies, which many defendant-insurers have relied on to deny coverage. Further, the

Big Onion Plaintiffs’ policies provide business interruption coverage in the event of a

government order due to “damage” to surrounding property—not “direct physical damage” to the

insured premises. Similarly, the civil authority provision that triggers coverage for the Big

Onion Plaintiffs’ losses does not have any specific geographic limitation—for example, property

damage within a certain distance. Compare Exhibit D, Big Onion Tavern Group LLC Policy

issued by Society Insurance, at 84-85, with El Novillo Insurance Policy Issued by Lloyd’s of

London, as filed in El Novillo Restaurant v. Certain Underwriters at Lloyd’s of London, 20-cv-



10
   As noted, though the six putative class actions pending against Society Insurance may involve
similar policy language, the circumstances are varied and different, as most of those lawsuits do
not advance bad faith claims, and in at least two cases, the applicable law appears to be different.
See Biscuit Cafe Inc. v. Society Ins., Inc., No. 1:2020-cv-02514 (N.D. Ill. Apr. 23, 2020)
(advancing Illinois bad faith claims); Roscoe Same LLC v. Society Ins., Inc., No. 1:2020-cv-
02641 (N.D. Ill. Apr. 30, 2020) (advancing bad faith claims under Illinois, Indiana, and
Wisconsin law); Billy Goat Tavern I, Inc. v. Society Ins., Inc., No. 1:20-cv-2068 (N.D. Ill. Mar.
31, 2020) (no bad faith claim); JDS v. Society Ins., 20-cv-2546 (N.D. Ill. Apr. 24, 2020) (no bad
faith claim); Rising Dough, Inc. v. Society Ins., Inc., No. 2:20-cv-00623 (W.D. Wisc. Apr. 17,
2020) (no bad faith claim; presumably advancing breach of contract claims under Wisconsin and
Minnesota law). Big Onion Plaintiffs’ bad faith claims allow the Big Onion Plaintiffs to recover
costs and attorneys’ fees, as well as statutory penalties. See 215 ILCS 5/155.

                                                13
            Case MDL No. 2942 Document 198 Filed 05/14/20 Page 14 of 21



21525, ECF No. 1-2 at 37 (S.D. Fla Apr. 9, 2020) (requiring that the described premises be “not

more than one mile from the damaged property”). And generally, any insured’s losses must be

proved on an individualized basis, as each policy specifies how losses are calculated. Thus, as a

practical matter, each insured’s damages will be calculated differently under formulas specified

in the policies—in addition to the myriad, intensive factual inquiries that will drive the different

types and amounts of recovery available (e.g., some plaintiff-restaurants being unable to mitigate

their losses by serving take out).       Thus, damages will necessarily be an individualized

determination. These various differences, as well as others in the Society Insurance Policies,

bear directly on the core question of whether coverage was triggered under Illinois law and the

broader factual inquiry into the presence of COVID-19 beyond the Big Onion Plaintiffs’

premises.

       Third, the Society Insurance Policies, unlike other policies at issue, include express

“contamination” coverage, that extends coverage for business interruption losses when a

business is suspended due to harmful condition that results in “an action by a public health or

other governmental authority that prohibits access” to an insured location. Compare Exhibit D at

85-86, with GIO Pizzeria & Bar Hospitality Insurance Policy Issued by Lloyd’s of London, as

filed in Gio Pizzeria & Bar Hospitality, LLC v. Certain Underwriters at Lloyd’s of London, 20-

cv-3107, ECF No. 1-1 (S.D. Fla Apr. 17, 2020) (containing no coverage for contamination).

       These differences alone rebut the Christie Jo Plaintiffs’ claim that the policies at issue

contain “standard or near-standard terms across all the property insurance policies at issue . . .

irrespective of which insurer issued the particular policy.” See Christie Jo Motion at 5. Nor is it

accurate to suggest, as do the Christie Jo Plaintiffs, that interpreting the policies at issue “should

lead to only one answer.” See Christie Jo Motion at 6. There are no standard or “near standard”

policy terms at issue. While no particular term or condition is determinative of coverage—in
                                                 14
             Case MDL No. 2942 Document 198 Filed 05/14/20 Page 15 of 21



other words, simply because a policy contains a “virus” or “contamination” exclusion does not

mean there is no coverage for losses stemming from the COVID-19 pandemic—each policy

must be reviewed individually and applied to the specific claim at issue.11 And as noted, the

inevitable delay resulting from consolidation will hinder the Big Onion Plaintiffs’ ability to

obtain coverage for their losses, increasing the risk that the Big Onion Plaintiffs will permanently

go out of business, all while businesses in other states are permitted by law to re-open.

          Fourth, the Big Onion Lawsuit advances bad faith denial of insurance coverage claims

under Illinois law, unlike the other plaintiffs implicated by the Motions. Illinois bad faith claims

trigger a fact-intensive inquiry into whether the insurer’s denial of coverage was unreasonable

and vexatious. Buckner v. Causey, 724 N.E.2d 95 (Ill. App. 1999). This requires courts to

consider “the totality of the circumstances” surrounding the denial of coverage. See Founders

Ins. Co. v. Williams, 31 N.E.3d 311, 317 (Ill. App. 2015). Included in this inquiry is (1) “the

extent of the insurance company’s evaluation and investigation of the claim, and the adequacy of

communications between the insurance company and the insured”12; (2) the insurer’s attitude in

responding to an insured’s claim13; (3) whether the insurer had a good faith, bona fide basis for

denying coverage.14 Thus, to resolve Big Onion Plaintiffs’ bad faith claims, the Court would

need to consider specific statements made by Society Insurance to its policyholders and its

failure to conduct reasonable investigations in response to each of the Big Onion Plaintiff’s


11
  For this reason, the cases implicated by the Motions are also ill-suited for class treatment. As
noted, the questions presented by each lawsuit are not only complex but also individualized in
nature. This is especially true for the lawsuits—like the Big Onion Plaintiffs’ lawsuit—where
bad faith claims are alleged.
12
     Cook ex rel. Cook. v. AAA Life Ins. Co., 13 N.E.3d 20, 37 (Ill. App. 2014).
13
     Green v. Int’l Ins. Co., 238 Ill. App. 3d 929, 935 (1992).
14
     Bedoya v. Ill. Founders Ins. Co., 688 N.E.2d 757, 764–65 (Ill. App. 1997).

                                                   15
          Case MDL No. 2942 Document 198 Filed 05/14/20 Page 16 of 21



insurance claims, after the Big Onion Plaintiffs have an opportunity to depose Society

Insurance’s claim handlers and senior executives. Such fact-specific and party-specific claims,

based on a single jurisdiction’s unique cause of action, are inappropriate for multidistrict

litigation. See In re Long-Distance Tel. Serv. Fed. Excise Tax Refund Litig., 469 F. Supp. 2d

1348, 1350 (J.P.M.L. 2006) (denying motion to transfer action involving claim under California

law that was unique to the parties to that litigation). These fact-specific issues will be entirely

irrelevant to other plaintiffs’ claims, which do not advance claims for bad faith denial of

insurance coverage.

       Fifth, there are also important legal differences in the applicable law of each state that

will apply to these unique facts, such as state-specific rules of policy construction that may

impact the resolution of whether the Society Insurance Policies provide coverage. Notably,

under Illinois law, insurance policy provisions must be read in conjunction with the

policyholder’s reasonable expectations and the coverage. See Safeway Ins. Co. v. Hadary, 48

N.E.3d 32 (Ill. App. Ct. 1st Dist. 2016). Therefore, the resolution of the coverage for the Big

Onion Plaintiffs may ultimately require a specific assessment of each policyholder’s reasonable

expectations of coverage based on the terms of Society Insurance Policies and the specific

representations made by Society Insurance when marketing their policies. This type of analysis

simply cannot be conducted on a one-size-fits all basis across all plaintiffs.

       Thus, the allegations advanced in the various lawsuits do not present common issues of

fact or law that would benefit from pretrial coordination. As a result, discovery is going to vary

from insurance defendant to insurance defendant, depending on the language in the specific

insurance policies at issue, and the facts surrounding each insurance defendant’s handling of

plaintiffs’ claims. The Panel has long recognized that where there are significant individual

factual questions on liability, transfer should be denied. See In re Rely Tampon Prods. Liab.
                                                 16
          Case MDL No. 2942 Document 198 Filed 05/14/20 Page 17 of 21



Litig., 533 F. Supp. 1346, 1347 (J.P.M.L. 1982) (denying transfer where Panel was not

persuaded “that these common questions of fact will predominate over individual questions of

fact present in each action”); In re Pharmacy Benefit Plan Adm’rs Pricing Litig., 206 F. Supp. 2d

1362, 1363 (J.P.M.L. 2002) (transfer denied based upon a finding that “while these five actions

clearly share common legal questions and, perhaps, a few factual questions, unique questions of

fact predominate over any common questions of fact”); In re Sears, Roebuck and Co. Bankruptcy

Debtor Redemption Agreements Litig., No. 1389, 2001 WL 34834426, at *1 (J.P.M.L. Jan. 31,

2001) (noting that “individual, not common questions of fact rise to the forefront”).

       The lawsuits listed in Movants’ Motions involve different insurance policies that provide

varying degrees of coverage to uniquely situated plaintiffs. The factual issues involved in each

case differ from each other and from the Big Onion Lawsuit and will need to be separately

adjudicated. The Panel has denied other MDL petitions under similar circumstances. See e.g., In

re Table Saw Prods. Liab. Litig., 641 F. Supp. 2d 1384 (J.P.M.L. 2009) (denying coordination of

cases involving multiple defendants with different products). In addition, when the defendants

are not uniformly named in the same actions, like here, the Panel has properly denied transfer.

See In re Ambulatory Pain Pump-Chondrolysis Prods. Liab. Litig., 709 F. Supp. 2d 1375, 1377

(J.P.M.L. 2010) (“Most, if not all, defendants are named in only a minority of actions; and

several defendants are named in but a handful of actions.”). These matters should not be

transferred and consolidated.

       B. MDL Panels Routinely Deny Motions to Transfer Lawsuits Concerning
          Insurance Policies.

       In addition to the myriad factual and legal issues distinguishing the Big Onion Lawsuit

from the other actions, insurance disputes are particularly inapt for consolidation. Historically,

when evaluating motions to consolidate insurance actions, the Panel has routinely denied them.

                                                17
          Case MDL No. 2942 Document 198 Filed 05/14/20 Page 18 of 21



Indeed, the Panel has repeatedly recognized that inherent differences in insurance contracts

render insurance actions particularly ill-suited for multidistrict litigation. See, e.g., In re Ins.

Companies “Silent” Preferred Provider Org. (PPO) Litig., 517 F. Supp. 2d 1362, 1363

(J.P.M.L. 2007) (denying motion to transfer insurance lawsuits because the “actions before us

are against different defendant insurance companies and involve different contracts”).

       For example, in In Re: Chinese-Manufactured Drywall Products Liability Litigation, the

Panel consolidated a series of products liability lawsuits in multidistrict litigation.      Later,

plaintiffs advancing insurance disputes related to the same drywall products attempted to tag and

transfer those insurance disputes into the multidistrict litigation as well. The Panel declined to

transfer the insurance-plaintiffs’ cases, finding that the “action does not share sufficient

questions of fact . . . related to property damage[,]” largely because “[r]esolution of this action

will require interpretation and construction of multiple contracts of insurance issued by

different insurance carriers.”      See Exhibit E, Order Denying Transfer, In Re: Chinese-

Manufactured Drywall Products Liability Litigation, MDL No. 2047 (J.P.M.L. February 5,

2010) (emphasis added). That same reasoning applies here, and the same result should follow.

       Nor is transfer justified simply because the lawsuits implicated by the Motions arise from

various insurance policy disputes stemming from the same national disaster. See LH Dining

Motion at 1; Christie Jo Motion at 1-3. The Big Onion Plaintiffs acknowledge the wide-ranging

impact of COVID-19. But this does not “ipso facto mean” that consolidation of lawsuits which

happen to concern COVID-19 is appropriate. See In re Highway Acc. Near Rockville, Conn., on

Dec. 30, 1972, 388 F. Supp. at 575. In fact, it is not.

       C. Transfer Would Not Promote the Just and Efficient Conduct of the Litigation.

       The Motions have also failed to show how consolidation would promote the just and

efficient resolution of the cases that the Movants identify as purportedly “related” (nor the 44+
                                                 18
          Case MDL No. 2942 Document 198 Filed 05/14/20 Page 19 of 21



other lawsuits that they fail to mention). Not only would transfer and consolidation promote

inefficiency, such inefficiency may make the difference between continued operation of the Big

Onion Plaintiffs or the shuttering of their doors permanently.

       In addition to the varying factual circumstances that will need to be examined on a case-

by-case (or, at least, state-by-state) basis, individual issues of contract interpretation and

liability—which again would vary from state to state, and by individual insureds’ circumstances,

policy language, and other variables—would overwhelm any common issues, making

consolidation significantly less efficient. See In re Ambulatory Pain Pump-Chondrolysis Prods.

Liab. Litig., 709 F. Supp. 2d 1375, 1377 (J.P.M.L. 2010) (“[I]ndividual issues of causation and

liability continue to appear to predominate, and remain likely to overwhelm any efficiencies that

might be gained by centralization.”).

       Moreover, what the Motions further ignore are the many alternative options available to

the parties which would expedite resolution without the inefficiencies attendant to transfer and

consolidation. For instance, to the extent consolidation becomes necessary, “[s]eeking transfer

under Section 1404(a) or seeking to dismiss or stay duplicative actions under the first-to-file

doctrine are among the variety of options available to avoid duplication of efforts.” Id. The

actions against specific defendant-insurers before the Panel would have a “reasonable prospect”

of transfer under Section 1404, which “could eliminate the multidistrict character of the actions

before us.” Id. (citing In re Republic Western Ins. Co. Ins. Coverage Litig., 206 F. Supp. 2d

1364, 1365 (J.P.M.L. 2002)). The parties can also cooperate, which “can easily minimize the

possibilities of duplicative discovery or inconsistent pretrial rulings in the actions now before the

Panel.” In re: Dollar Tree Stores, Inc., Fair Labor Standards Act (FLSA) & Wage & Hour

Litig., 829 F. Supp. 2d 1376, 1377 (J.P.M.L. 2011) (noting that “informal cooperation to avoid

duplicative proceedings is appropriate where most plaintiffs share counsel,” as is the case here).
                                                 19
          Case MDL No. 2942 Document 198 Filed 05/14/20 Page 20 of 21



       In sum, the individual facts in these actions will predominate over any common facts, and

any potential necessity for any common discovery and/or pretrial coordination can be

accomplished informally as to the plaintiffs asserting claims against Society Insurance. Thus,

the Big Onion Plaintiffs respectfully submit the Panel should deny the Motions and instead

encourage the parties to pursue alternatives to minimize any potential duplicative discovery.

CONCLUSION

       For the foregoing reasons, the Big Onion Plaintiffs respectfully request that the Panel

deny the Motions.

Respectfully submitted this 14th day of May 2020.

                                                            /s/ Livia M. Kiser
                                                            Livia M. Kiser
                                                            Patrick M. Collins
                                                            Christopher J. O’Malley
                                                            KING & SPALDING LLP
                                                            353 N Clark Street
                                                            12th Floor
                                                            Chicago, IL 60654
                                                            (312) 764-6911
                                                            lkiser@kslaw.com
                                                            pcollins@kslaw.com
                                                            comalley@kslaw.com

                                                            Shelby S. Guilbert, Jr.
                                                            Joseph M. Englert
                                                            (pro hac vice motions pending)
                                                            KING & SPALDING LLP
                                                            1180 Peachtree Street, NE
                                                            Atlanta, GA 30309
                                                            (404) 572-4600
                                                            sguilbert@kslaw.com
                                                            jenglert@kslaw.com

                                                            Attorneys for Big Onion Plaintiffs




                                               20
         Case MDL No. 2942 Document 198 Filed 05/14/20 Page 21 of 21



                                     PROOF OF SERVICE

        In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify that on May 14, 2020, I caused the Notice of
Appearance to be filed with the Court’s CM/ECF system, which sends a service copy to all
registered parties in the action at their associated email addresses.
       Further, true and correct copies of the above will be served by electronic mail on the
following counsel for defendant Society Insurance:
              Tom Underwood – tunderwood@pw-law.com
              Michael Sanders – mds@pw-law.com
              Michelle Miner – mminer@pw-law.com
              Amy Frantz - afrantz@pw-law.com

              Purcell & Wardrope
              10 South LaSalle Street, Suite 1200
              Chicago, IL 60603

Dated this 14th day of May 2020.


                                                           /s/ Livia M. Kiser
                                                           Livia M. Kiser
                                                           Patrick M. Collins
                                                           Christopher J. O’Malley
                                                           KING & SPALDING LLP
                                                           353 N Clark Street
                                                           12th Floor
                                                           Chicago, IL 60654
                                                           (312) 764-6911
                                                           lkiser@kslaw.com
                                                           pcollins@kslaw.com
                                                           comalley@kslaw.com

                                                           Shelby S. Guilbert, Jr.
                                                           Joseph M. Englert
                                                           (pro hac vice motions pending)
                                                           KING & SPALDING LLP
                                                           1180 Peachtree Street, NE
                                                           Atlanta, GA 30309
                                                           (404) 572-4600
                                                           sguilbert@kslaw.com
                                                           jenglert@kslaw.com

                                                           Attorneys for Big Onion Plaintiffs


                                               21
